 



Exhibit 10.2
Form of Amendment to Nonstatutory Stock Option Agreement
related to the June 2006 Options
     In accordance with Instruction 2 to Item 601 of Regulation S-K, the
Amendments to Nonstatutory Stock Option Agreements signed by the Executive
Officers are substantially identical in all material respects except as to the
parties thereto and the number of shares of common stock subject to the original
June 2006 Option award agreement. The following sets forth the material details
of each Amendment to Nonstatutory Stock Option Agreement that differs from the
form of Amendment to Nonstatutory Stock Option Agreement filed herewith:

              Number of Shares of     Common Stock Subject to     the Original
June 2006 Name of Executive Officer   Option Award Agreement1
Timothy A. Leach
    62,500  
Steven L. Beal
    62,500  
Curt F. Kamradt
    75,000  
David W. Copeland
    75,000  
E. Joseph Wright
    75,000  
David M. Thomas III
    100,000  

 

1   After giving effect to a reverse stock split on August 3, 2007.

 



--------------------------------------------------------------------------------



 



(6/12/06 Options)
AMENDMENT TO
NONSTATUTORY STOCK OPTION AGREEMENT
     This Amendment to Nonstatutory Stock Option Agreement (this “Amendment”) is
entered into effective as of November 16, 2007 (the “Effective Date”), by and
between Concho Resources Inc., a Delaware corporation (the “Company”), and
                                         (“Employee”).
W I T N E S S E T H:
     WHEREAS, the Company and Employee have heretofore entered into that certain
Nonstatutory Stock Option Agreement dated June 12, 2006 (the “Stock Option
Agreement”) pursuant to which employee was granted an option (the “Option”) to
purchase shares of the common stock of the Company, par value $.001 per share
(“Common Stock”), on the terms and conditions set forth in the Stock Option
Agreement and the Concho Resources Inc. 2006 Stock Incentive Plan; and
     WHEREAS, the Stock Option Agreement originally covered                     
shares at an exercise price of $6.00 per share, but those amounts were adjusted
on August 3, 2007, in connection with a reverse stock split so that the Stock
Option Agreement covers, as of the Effective Date,                      shares
at an exercise price of $12.00 per share; and
     WHEREAS, the Company has determined that the fair market value of a share
of Common Stock on the date of grant of the Option was $7.70 (which amount would
be adjusted to $15.40 per share to reflect the reverse stock split on August 3,
2007); and
     WHEREAS, the Company and Employee are concerned that the Option could be
subject to the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), because the original exercise price per share under the
Option was less than the fair market value of a share of Common Stock on the
date of grant of the Option; and
     WHEREAS, the Company and Employee wish to amend the Stock Option Agreement
pursuant to the transition relief made available under Section 3.04 of IRS
Notice 2006-79 (as modified by IRS Notice 2007-86) so that the Option will not
be subject to the provisions of Section 409A of the Code;
     NOW, THEREFORE, in consideration of the foregoing, a restricted stock award
to be made by the Company to Employee on the Effective Date, and the mutual
promises contained herein, the parties, intending to be legally bound hereby,
agree as follows, effective as of the Effective Date:
     1. The Stock Option Agreement is hereby amended be deleting paragraph 2 of
the Stock Option Agreement and substituting the following therefor:
     “2. Purchase Price. The purchase price of Stock purchased pursuant to the
exercise of this Option shall be $15.40 per share. For all purposes of this
Agreement, Fair Market Value of Stock shall be determined in accordance with the
provisions of the Plan.”

 



--------------------------------------------------------------------------------



 



     2. (a) Employee represents and warrants to the Company that: (i) this
Amendment and the terms of this Amendment have been freely made and without
duress after having consulted with professionals of Employee’s choice; (ii) as
of the Effective Date, Employee is the lawful owner of, and has good title to,
the Option; (iii) the Option is free and clear of all liens, encumbrances, and
adverse claims; (iv) Employee has not heretofore assigned, transferred, sold,
delivered, mortgaged, pledged, granted options or rights to purchase, or
encumbered the Option; (v) Employee has the right, power, and authority to enter
into this Amendment; and (vi) this Amendment has been duly executed by, and
constitutes a legal, valid, binding and enforceable obligation of, Employee.
     (b) Employee acknowledges and agrees that Employee is not relying upon any
written or oral statement or representation of the Company, its affiliates, or
any of their respective officers, directors, shareholders, agents, attorneys, or
successors, or any failure of such individual or entity to disclose information,
or any written or oral statements or representations or failure to disclose
information by any representative or agent of such individual or entity.
Employee acknowledges and agrees that in deciding to enter into this Amendment,
Employee is relying on his or her own judgment and the judgment of the
professionals of Employee’s choice with whom Employee has consulted.
     3. As amended hereby, the Stock Option Agreement is specifically ratified
and reaffirmed.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be duly
executed by an officer thereunto duly authorized, and Employee has executed this
Amendment, as of the 16th day of November, 2007, effective as of the Effective
Date.

            CONCHO RESOURCES INC.
      By:           Name:   A. Wellford Tabor        Title:   Chairman,
Compensation Committee     

         
 
  EMPLOYEE        
 
       
 
 
 
 
 

- 2 -